EXHIBIT 10.1


2007 ANNUAL SALARIED TEAM MEMBER INCENTIVE PLAN






Purpose


The purpose of the 2007 Annual Salaried Team Member Incentive Plan (the “Plan”)
is to attract, retain, motivate and reward team members for successful company,
business unit, and individual performance with awards that are commensurate with
the level of performance attained.


Eligibility


Each eligible salaried team member employed by U. S. Concrete and its subsidiary
companies is a Participant in the Plan, and must be an active team member or on
an approved leave of absence in order to receive any payout. Team members hired
during 2007 will receive a pro-rata incentive payout for any award they are
eligible to receive under the provisions of the Plan. In order to receive a
payout, a Performance Review Form for each team member must be completed by the
team member’s supervisor and submitted on or before January 31, 2008.


Individual Target Bonus


The amount of each team member’s Individual Target Bonus Percentage is based on
their grade level and is expressed as a percentage of their annual base pay (see
Exhibit I). The Individual Target Bonus Percentage for employees who receive a
change in grade level and/or base pay after April 1, 2007, will be prorated to
reflect the new grade and/or base pay at the discretion of the Plan
Administrator.


Threshold Performance Level


In order for any bonus to be paid out, the overall company EBITDA performance to
budget must be equal to or greater than 85% of budget. After that level of
performance is attained, the individual bonus payout will be based on: 1) the
financial and non-financial performance of the business unit and, 2) individual
performance. The total bonus pool available to be paid out can be increased or
decreased at the discretion of the Compensation Committee based on overall
company and business unit(s) EBITDA performance compared to budget and/or prior
year performance.


 
 

--------------------------------------------------------------------------------

 
Bonus Available for Individual Payout  


The percent of an individual’s target bonus available for payout it determined
by the entity’s performance relative to budget for each criteria listed below
and its corresponding weighting:
 
[table.jpg]

 
The entity performance relative to each of the above criteria will yield a
payout from 0% to 200% for each criteria based on the schedule in Exhibit II.
The sum each criteria’s weighting multiplied by the percent of target bonus for
the corresponding level of budget variance will yield the percent of an
individual’s target bonus available for payout.


Individual Bonus Payout


The amount of the available bonus paid to an individual is a function of their
individual performance according to the following schedule:


Individual Rating
% of Available Bonus Paid Out
 
 
0.0 (Below Threshold)
0%
1.0 (Threshold)
70% of the individual bonus portion
2.0 (Target)
100% of the individual bonus portion
3.0 (Optimum)
120% of the individual bonus portion

 
Individual bonus payouts will be pro-rated for individual performance level
ratings between the “Below Threshold-Threshold-Target-Optimum” levels.


An individual may not receive more than 200% of their target bonus.


Bonus Payment


All Bonus Payments are contingent on the approval of the Compensation Committee
of the Board of Directors. The payments will be paid as soon as administratively
feasible after the previous year’s financial results are finalized.


 
 

--------------------------------------------------------------------------------

 
Plan Administration


The Plan shall be administered by the Chief Executive Officer, the Chief
Financial Officer, and the Vice President of Human Resources, referred to
collectively hereafter as the “Plan Administrators.”


Except for the terms and conditions set forth in this document, the Plan
Administrators shall have sole authority to construe and interpret the Plan, to
establish, amend, and rescind rules and regulations relating to the Plan, to
exercise discretion in interpolating performance levels and award payouts
outside of or within designated ranges, and to take all such steps and make all
such determinations in connection with the Plan and Bonus Payments granted
hereunder as it may deem necessary or advisable, which determination shall be
final and binding upon all Participants.


Plan Communication


A copy of the Plan including an exhibit specifying the team member’s job title,
grade level, target and optimum bonus percentages, and performance review form
will be distributed to each eligible team member.


Retirement, Termination, Death and Disability


The Plan Administrators may, but are not required to, grant a prorated Bonus
Payout as it deems advisable to a Participant (or beneficiary in the event of
death) who terminates employment during 2007 due to retirement, involuntary
termination not for cause, or disability. Payment of this pro-rated bonus will
be made at the same time payment is made to other Participants in accordance
with the terms and conditions of this Plan, and is contingent upon the
Participants signing of an agreement and release with the Company.


No Right to Continued Employment


The Plan shall not create any contractual or other right to receive payouts or
other benefits in the future. All determinations with respect to any such
payments shall be made at the sole discretion of the Plan Administrators. A team
member’s participation in the Plan shall not create a right to further
employment with his or her employer nor interfere with the ability of his or her
employer to terminate his or her employment with or without cause.


Termination


The Plan is in effect for the 2007 calendar year. The Plan Administrator may at
any time suspend the operation of or terminate the Plan.
 
 
 

--------------------------------------------------------------------------------

 
Exhibit I
2007 Individual Target Bonus Percentage Chart
 
Grade Level
 
Target %
19
 
40%
18
 
35%
17
 
30%
16
 
25%
15
 
20%
14
 
15%
13
 
12.50%
12
 
10%
11
 
5%
10
 
5%
9 and below
 
3%





 
 

--------------------------------------------------------------------------------

 
 
Exhibit II
Range of Target Bonus Pool




EBITDA
50 % Weighting
Marginal Contribution
30 % Weighting
Safety Targets
20% Weighting
% of Budget
Attained
% Target
Bonus
Change in Marginal Contribution
% Target
Bonus
% of Budget
Attained
% Target
Bonus
   
+6%
200%
0%
200%
200%
200%
+5%
183%
10%
190%
180%
180%
+4%
166%
20%
180%
160%
160%
+3%
150%
30%
170%
140%
140%
+2%
133%
40%
160%
120%
120%
+1%
116%
50%
150%
100%
100%
0%
100%
60%
140%
95%
75%
-1%
50%
70%
120%
90%
50%
-2%
0%
80%
110%
85%
25%
   
90%
100%
80%
0%
   
100%
50%

 